


Exhibit 10(d)


BANK OF AMERICA
EXECUTIVE INCENTIVE COMPENSATION PLAN


Instrument of Amendment
THIS INSTRUMENT OF AMENDMENT (the “Instrument”) is executed this 23rd day of
January, 2013 by BANK OF AMERICA CORPORATION, a Delaware corporation (the
“Corporation”).
Statement of Purpose
The Corporation maintains the Bank of America Corporation Executive Incentive
Compensation Plan (the “Plan”). The Corporation desires to amend the Plan as set
forth herein to change the divisor price under the Plan from a five (5) day
average closing price to a ten (10) day average closing price of the
Corporation's common stock, preceding and including the applicable grant date.
In Section 7 of the Plan, the Corporation has reserved the right to amend the
Plan.


NOW, THEREFORE, the Plan is hereby amended effective as of the date hereof as
follows:
1.    The definition of “Fair Market Value” under Section 3 of the Plan is
amended to read as follows:


“Fair Market Value” of a share of the Corporation's common stock as of a given
date means the average Closing Price of a share of such common stock for the ten
(10) consecutive trading days ending on the applicable date.


2.    Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.
IN WITNESS WHEREOF, the Corporation has caused this Instrument to be executed by
its duly authorized officer as of the day and year first above written.


BANK OF AMERICA CORPORATION


By:
/s/ Andrea B. Smith

Andrea B. Smith, Global Head of Human Resources

